DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18, 23 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 18 recites the limitations “wherein the first element, the second element, and the third element are a same element, and respective concentrations of the first element, the second element, and the third element are different”, which lacks the full support of the original disclosure.  The original disclosure does not teach this limitation.
Claim 23 recites the limitations “the fourth conducting channel comprise indium, gallium and arsenic” in the claim, which lacks the full support of the original disclosure.  The fourth conducting channel corresponds to the fourth conductive channel 142 in the specification based on the limitations in claim 17 and 19.  The fourth conducting channel is a SiGe layer that does not comprise indium, gallium and arsenic (see paragraph [0061] of the specification).
Claim 24 recites the limitations “the second conducting channel has a different concentration of indium than the fourth conducting channel” in the claim, which lacks the full support of the original disclosure.  The second conducting channel and the fourth conducting channel correspond to the second conductive channel 132 and the fourth conductive channel 142 respectively in the specification based on the limitations in claim 17 and 19.  Both the second conducting channel and the fourth conducting channel are SiGe layers that do not comprise indium, gallium and arsenic (see paragraph [0061] of the specification).
Claim 25 is rejected because it depends on the rejected claim 24.
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 23 recites the limitations “the fourth conducting channel comprise indium, gallium and arsenic” in the claim, which is inconsistent with the original disclosure.  The fourth 
Claim 24 recites the limitations “the second conducting channel has a different concentration of indium than the fourth conducting channel” in the claim, which is inconsistent with the original disclosure.  The second conducting channel and the fourth conducting channel correspond to the second conductive channel 132 and the fourth conductive channel 142 respectively in the specification based on the limitations in claim 17 and 19.  Both the second conducting channel and the fourth conducting channel are SiGe layers that do not comprise indium, gallium and arsenic (see paragraph [0061] of the specification).  The inconsistency renders the claim indefinite.
Claim 25 is rejected because it depends on the rejected claim 24.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glass et al. (US 2018/0108750).
Regarding claim 1, Glass et al. teach an apparatus (transistors; Abstract), comprising: a semiconductor substrate (200; Fig. 2J, [0016]); a first fin field effect transistor (the transistor corresponding to the 232 fin closest in the foreground in Fig. 2J which can be germanium; Fig. 2J, [0024]) comprising a first conducting channel (the 232 fin closest in the foreground in Fig. 2J which can be germanium; Fig. 2J, [0024]) comprising a first conducting material (the material of the 232 fin closest in the foreground in Fig. 2J which can be germanium) comprising a first concentration of a first element (100% of Ge), wherein the first conducting channel (the 232 fin closest in the foreground in Fig. 2J which can be germanium) extends from the semiconductor substrate (200), and wherein the first element (Ge) is germanium, and wherein the first fin field effect transistor (the transistor corresponding to the 232 fin closest in the foreground in Fig. 2J which can be germanium) has a first threshold voltage (the threshold voltage of the transistor corresponding to the 232 fin closest in the foreground in Fig. 2J which can be germanium) based on the first concentration of the first element (100% of Ge, Ge is one of the SiGe having 100% of Ge; the threshold voltage depends on the electron affinity of the channel material which is 
Glass et al. do not teach in the embodiments of paragraph [0024], a second threshold voltage that is different than the first threshold voltage.
In the same reference, Glass et al. teach in the embodiments of paragraph [0033], a second threshold voltage (the threshold voltage of the p-MOS transistors, intrinsic property of p-MOS transistors; [0033]) that is different than the first threshold voltage (the threshold voltage of the n-MOS transistors, intrinsic property of n-MOS transistors; [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of paragraph [0024] and paragraph [0033] of Glass et al. and to use one transistor as a n-MOS transistor and the other transistor as p-MOS transistor as taught by Glass et al., because CMOS transistors can be built for the use in specific applications as taught by Glass et al. ([0033]). 
Regarding claim 2
Regarding claim 3, Glass et al. teach the apparatus of claim 2, further comprising: a fourth fin field effect transistor (the transistor corresponding to the 232 fin second farthest in the foreground in Fig. 2J which can be SiGe; Fig. 2J, [0024]) comprising a fourth conducting channel (the 232 fin second farthest in the foreground in Fig. 2J which can be SiGe; Fig. 2J, [0024]) extending from the semiconductor substrate (200), wherein the fourth conducting channel (the 232 fin second farthest in the foreground in Fig. 2J which can be SiGe) comprises the second element (Ge), wherein the third conducting channel (the 232 fin second closest in the foreground in Fig. 2J which can be germanium) has a greater concentration of the second element (Ge) than the fourth conducting channel (the 232 fin second farthest in the foreground in Fig. 2J which can be SiGe).
Regarding claim 4, Glass et al. teach the apparatus of claim 3, wherein the semiconductor substrate (200) comprises silicon ([0024]) having a crystal orientation comprising atoms on three planes (it is implied in [0042] that the substrate is a crystal, and the crystal of silicon inherently has crystal orientations of (111) as shown in Fig. 3 of S. M. Sze, “Physics of Semiconductor Devices”, second edition, John Wiley & Son, Inc., 1981, page 10).
Regarding claims 5 and 6, Glass et al. teach in one of the embodiments in paragraphs [0024] of silicon fins/germanium fins/SiGe fins/III-V material fins, the third conducting channel (the 232 fin second closest in the foreground in Fig. 2J which can be germanium) and the fourth conducting channel (the 232 fin second farthest in the foreground in Fig. 2J which can be SiGe).
Glass et al. do not teach in in one of the embodiments in paragraphs [0024] of silicon fins/germanium fins/SiGe fins/III-V material fins, regarding claim 5, wherein the third conducting channel and the fourth conducting channel comprise indium, gallium and arsenic, and claim 6, wherein the third conducting channel has a greater concentration of indium than the fourth conducting channel.
Glass et al. do teach in paragraph [0009], conductive channels of InGaAs.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of paragraphs [0009] and [0024] to have regarding claim 5, wherein the third conducting channel and the fourth conducting channel comprise indium, gallium and arsenic, and regarding claim 6, wherein the third conducting channel has a greater concentration of indium than the fourth conducting channel, because Glass et al. teach having varied channel materials including InGaAs which can provide the best performance for transistor devices ([0008-0009]), and it is well known in the art that InGaAs can have different concentration of indium that one InGaAs conducting channel can have a greater concentration of indium than the other InGaAs conducting channel for applications of multiple transistors ([0008-0009]).
Regarding claim 7, Glass et al. teach the apparatus of claim 6, wherein the first conducting channel (the 232 fin closest in the foreground in Fig. 2J which can be germanium) and the second conducting channel (the 232 fin farthest in the foreground in Fig. 2J which can be SiGe) have a first type of conductivity (can be n-MOS depending on target application; [0032]), and wherein the third conducting channel (an InGaAs channel) and the fourth conducting channel (the other InGaAs channel) have a second type of conductivity (can be p-MOS depending on target application; [0032]).
Claims 9, 10Glass et al. as applied to claim 7 above, and further in view of Walke et al. (US 2017/0033106 A1).
Regarding claim 9, Glass et al. teach wherein the third fin field effect transistor (the transistor corresponding to the 232 fin second closest in the foreground in Fig. 2J), the first fin field effect transistor (the transistor of the 232 fin closest in the foreground in Fig. 2J), the fourth fin field effect transistor (the transistor corresponding to the 232 fin second farthest in the foreground in Fig. 2J), and the second fin field effect transistor (the transistor of the 232 fin farthest in the foreground in Fig. 2J).
Glass et al. do not teach wherein a third threshold voltage of the third fin field effect transistor is lower than the first threshold voltage of the first fin field effect transistor, wherein the first threshold voltage of the first fin field effect transistor is lower than a fourth threshold voltage of the fourth fin field effect transistor, and wherein the fourth threshold voltage of the fourth fin field effect transistor is lower than the second threshold voltage of the second fin field effect transistor.
In the same field of endeavor of semiconductor manufacturing, Walke et al. teach wherein a third threshold voltage (uLVT, ultra low threshold voltage of the NFET 401; Figs. 4 and 5, [0037, 0024]) of the third fin field effect transistor (401) is lower than the first threshold voltage (LVT, low threshold voltage of the NFET 402; Figs. 4 and 5, [0037, 0024]) of the first fin field effect transistor (402), wherein the first threshold voltage (LVT) of the first fin field effect transistor (402) is lower than a fourth threshold voltage (SVT, standard threshold voltage of the NFET 403; Figs. 4 and 5, [0037, 0024]) of the fourth fin field effect transistor (403), and wherein the fourth threshold voltage (SVT) of the fourth fin field effect transistor (403) is lower than the second threshold voltage (HVT, high threshold voltage of the NFET 404; Figs. 4 and 5, [0037, 0024]) of the second fin field effect transistor (404).

Regarding claim 10, Glass et al. teach the apparatus of claim 9, wherein a dielectric constant of the metal dielectric gate (260) is greater than a dielectric constant of silicon oxide (hi-k dielectric; [0029]).
Claims 17 and 19-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glass et al. (US 2018/0108750) in view of Walke et al. (US 2017/0033106 A1).
Regarding claim 17, Glass et al. teach an apparatus (transistors; Abstract) comprising: a semiconductor substrate (200; Fig. 3, [0016]); a plurality of fin field effect transistors (transistors of 238, 234, 244; Fig. 3, [0033]) comprising: a first fin field effect transistor (the transistor corresponding to 238 which can be germanium; Fig. 3, [0033]) comprising a first conducting channel (238, Fig. 3, [0033]) comprising a first element (Ge; [0033]), wherein the first conducting channel (238) extends from the semiconductor substrate (200), and the first fin field effect transistor (the transistor corresponding to the 238 which can be germanium) has a first threshold voltage (the threshold voltage of the transistor corresponding to the 238 which can be germanium) based on the first element (100% of Ge, Ge is one of the SiGe having 100% of Ge; the threshold voltage depends on the electron affinity of the channel material which is evident from paragraphs [0003, 0006] of Chang et al., US 2016/0181277, and the electron affinity of SiGe depends on the Ge concentration in percentage which is evident from paragraph [0035] of Vega et al., US 2013/0285138), a second fin field effect transistor (the transistor corresponding 
Glass et al. do not teach in the embodiments of paragraph [0033], a second threshold voltage that is different than the first threshold voltage, a third threshold voltage that is different 
In the same field of endeavor of semiconductor manufacturing, Walke et al. teach a second threshold voltage (SVT, standard threshold voltage of the NFET 403; Figs. 4 and 5, [0037, 0024]) that is different than the first threshold voltage (uLVT, ultra low threshold voltage of the NFET 401; Figs. 4 and 5, [0037, 0024]), a third threshold voltage (LVT, low threshold voltage of the NFET 402; Figs. 4 and 5, [0037, 0024]) that is different than the first threshold voltage (uLVT) and the second threshold voltage (SVT), and respective threshold voltages of the plurality of fin field effect transistors (Vts of 401, 402 and 403; Figs. 4 and 5, [0037]) increase in the sequential order (first-third-second threshold voltages).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Glass et al. and Walke et al. and to use the transistors of Glass et al. to build transistors of various threshold voltages taught by Walke et al., because the multiple threshold voltages are necessary to achieve a better power efficiency in integrated circuits ([0023]). 
Regarding claim 19
Regarding claim 20, Glass et al. teach the apparatus of claim 17, wherein at least two of the first element (Ge), the second element (In), or the third element (Ge) are different elements.
Regarding claim 21, Glass et al. teach the apparatus of claim 17, further comprising a shallow trench (a trench in 200; Fig. 2F, [0025]) in the semiconductor substrate (200) between the first fin field effect transistor (the transistor corresponding to 238) and the second fin field effect transistor (the transistor corresponding to 244; Fig. 2G), wherein is filled with a dielectric material (250; Fig. 2G, [0026]).
Regarding claim 22, Glass et al. teach the apparatus of claim 17, wherein the semiconductor substrate (200) comprises silicon ([0024]) having a crystal orientation comprising atoms on three planes (it is implied in [0042] that the substrate is a crystal, and the crystal of silicon inherently has crystal orientations of (111) as shown in Fig. 3 of S. M. Sze, “Physics of Semiconductor Devices”, second edition, John Wiley & Son, Inc., 1981, page 10).
Regarding claim 23, Glass et al. teach the apparatus of claim 19, wherein the fourth conducting channel (204) comprise indium, gallium and arsenic (InGaAs, 204 includes 305 which can be InGaAs; Fig. 3, [0019, 0024, 0033]).
Regarding claim 24, Glass et al. teach the apparatus of claim 23, wherein the second conducting channel (244) has a different concentration of indium than the fourth conducting channel (204; portions of 204 have no In; [0033]).
Regarding claim 25
Regarding claim 26, Glass et al. teach the apparatus of claim 17, wherein the first conducting channel (238) comprises an epitaxial material (238 is a replacement material fin, which is one of the epitaxial layers; [0033, 0042]) with respect to the semiconductor substrate (200).
Regarding claim 27, Glass et al. teach the apparatus of claim 17, wherein a dielectric constant of the metal dielectric gate (a dielectric constant of the gate dielectric which can be hafnium oxide; [0030]) is greater than a dielectric constant of silicon oxide ([0030]).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glass et al. and Walke et al. as applied to claim 17 above, and further in view of Bedell et al. (US 2017/0084454 A1).
Regarding claim 18, Glass et al. teach wherein the first element (Ge) and the third element (Ge) are a same element (Ge), and respective concentrations of the first element (100% of Ge) and the third element (Ge concentration in SiGe) are different.
Glass et al. do not teach the first element, the second element, and the third element are a same element, and respective concentrations of the first element, the second element, and the third element are different.
In the same field of endeavor of semiconductor manufacturing, Bedell et al. teach the second element (Ge, element of 601/701 of SiGe; Figs. 6 and 7, [0051-0053]) and the third element (Ge, element of 602/702 of SiGe; Figs. 6 and 7, [0051-0053]) are a same element (Ge), and respective concentrations of the second element (concentration of Ge of 601/701, which can be 60%; [0051]) and the third element (concentration of Ge of 602/702, which can be 10%; [0051]) are different ([0051-0053]).

The combination of Glass et al. and Bedell et al. teach the first element (100% of Ge of 238 of Glass et al.; [0033]), the second element (60% of Ge of 601/701 of Bedell et al.; [0051]), and the third element (10% of Ge of 602/702 of Bedell et al.; [0051]) are a same element (Ge), and respective concentrations of the first element, the second element, and the third element are different (100%, 60% and 10% are different).

Response to Arguments
Applicant's amendments, filed 01/26/2021, overcome the rejections to claims 1-7, 9, 10 and 17-27 under 35 U.S.C. 112.  The rejections to claims 1-7, 9, 10 and 17-27 under 35 U.S.C. 112 have been withdrawn.  The amendments also raised new 112 rejections.
Applicant's arguments with respect to claims 1 and 17 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wu et al. (US 2013/0256799 A1) teach a CMOS FinFET having different channel materials.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043.  The examiner can normally be reached on 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        4/17/2021